PER CURIAM.
In this appeal from a revocation of appellant’s community control and resentenc-ing, appellant argues that the trial court abused its discretion in finding that he had violated standard condition seven of his community control. Appellant claims that insufficient evidence was presented to prove that particular violation. In accordance with the dictates of Alston v. State, 646 So.2d 184 (Fla.1994), we must reverse.
While we must reverse, we note, as did the supreme court in Alston, that the single admitted instance of unlawful drug use in this case would constitute sufficient evidence that appellant violated standard condition five of his community control which required him to “live without violating the law.” See id. at 185. We, therefore, advise the state that nothing in our opinion today precludes it from initiating new revocation proceedings against appellant, pri- or to the expiration of his community control, based on a properly charged violation of standard condition five. Accordingly, we reverse and remand for further proceedings consistent with this opinion.
JOANOS, WOLF and BENTON, JJ., concur.